DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to this application, US 2020/0165134. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 11/29/2021 has been received and will be entered.
Claim(s) 1-20 is/are pending.
Claim(s) 1-20 is/are currently amended.
	The action is FINAL.
Response to Arguments
Specification
	I. Informalities. 
	As understood, the Remarks rely on amendments. (Remarks of 11/29/2021 at 9-10). These are persuasive. The objection is WITHDRAWN. 

Drawings
	New drawings have been submitted. The Remarks state “the only substantive changes are the deletion of the text in the figure legends, which was redundant with the text in the BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWINGS section in the Specification.” (Remarks of 11/29/2021 at 10). Great weight is placed on the representation that these were the only substantive changes. 
	These are Applicant’s drawings that – if issued – will issue on Applicant’s patent. The Examiner assumes the best resolution has been submitted, as the Remarks would seem to indicate. (Remarks of 11/29/2021 at 10) (“The drawings have also been formatted to be larger and clearer and to have individual figure labels.”). The Examiner agrees the drawings are larger, but disagrees they are clearer. As previously noted in the enablement rejection, Figure 5 is unreadable. All that is reasonably clear is that there were various heating steps and a cooling step. The figures underneath the heating/cooling figure are unreadable. Captions/axis on other figures are similarly unreadable. See e.g. Fig. 8. 
As understood, the drawings are not “required” of the application with these claims. MPEP 608.02 III. As such, the drawings are accepted. They are considered for all they clearly convey. 

Claim Objections
I. With respect to the objection to Claim 1 for certain informalities, as understood, the Remarks rely on amendments. (Remarks of 11/29/2021 at 10). These are persuasive. The objection is WITHDRAWN. 


Claim Rejections – 35 U.S.C. §112
	112(a)	
I. With respect to the rejection of Claim(s) 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, as understood, the Remarks rely on Amendments. (Remarks of 11/29/2021 at 11) (“Applicant contends that the claims as narrowed and clarified would not require undue experimentation to carry out in light of the disclosures of the specification and the knowledge of one skilled in the art.”). No substantive treatment of the rejection or the Wands factors was presented. Id. The analysis is presumed correct. The claims have now been amended to recite a new step/result (crosslinking) with new techniques (photo crosslinking, chemical crosslinking, thermal crosslinking, and combinations thereof). The rejection is updated to address these new features. The new 112(f) issues are also addressed. 
For completeness, the Remarks state “the claim is not a 100% product-by-process claim, though it does conclude with elements and limitations that are in the product by process format.” (Remarks of 11/29/2021 at 10). This begs the questions: “What percentage ‘product-by-process’ are the claims?” and “Does any such percentage affect the analysis?” The Remarks go on to provide a characterization of “the usual manner of product by process limitations,” stating “the recited process itself is not actually a limitation of the claim for purposes of examination, though the structures that arise from the recited process are limiting.” (Remarks of 11/29/2021 at 11). As understood, this is a restatement of what was stated in the Non-Final Office Action (Non-Final Office Action dated 9/17/2021 at 19), and what is recited in the MPEP. MPEP 2113 (“The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process 
As understood, no distinction is given to “what percentage” product-by-process a given claim is. The analysis is binary: is the claim of a hybrid nature? Yes or no. If yes, then construe per applicable law. Should Applicants persist in making the “percentage” product-by-process part of their case for patentability, the Examiner requests Applicants (i) state what “percentage” the claims are “product-by-process,” (ii) how to construe product-by-process “by percentage,” and (iii) to set forth the contentions in support thereof, including any relevant, binding authority. 
This is necessary to treat the matter.

	112(b)
I. With respect to the rejection of Claim(s) 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, the Remarks do not substantively address the rejection, appearing to rely on amendments. (Remarks of 11/29/2021 at 4). The issues are addressed below:

A. Subjective Terms
Claim 1 recited “a simple process.” This has now been deleted.
Claim 1 recited “an appropriate composition.” This has now been deleted.
Claim 3 recited “thin flakes.1” This has now been deleted.
Claim 12 recited “relatively hydrophobic” This has now been deleted.
Claim 13 recited “enhanced surface.” This has now been deleted. New issues are developed below. 
Claim 142 recited “enhanced catalytic performance.” This has now been deleted.
Claim 15 recited “highly optically relevant material.” The response deletes “highly” but does not address “relevant,” as stated in the rejection. The rejection of this claim is maintained.  
Claim 16 recited “highly biocompatible material.”  This has now been deleted.
Claim 18 recited “enhanced catalytic performance.” This has now been deleted.
Claim 19 recited “highly optically relevant.” The response deletes “highly” but does not address “relevant,” as stated in the rejection. The rejection of this claim is maintained.  
Claim 20 recited “highly biocompatible material.”  This has now been deleted.

B. New Terminology
Claim 1 recited “the composition is selected from a group consisting of photo, chemical, thermal, sonic stabilization and combinations thereof.” The rejection on the grounds as previously set forth is withdrawn in view of the amendments. However, new issues exist and are developed below. 

C. Use Claims / Using Language
	The Remarks do not address this, and add more “using” language to the claims. The rejection is maintained. 
	

	Claim 4 recites “the metal nanoparticles.” “[T]he” has been deleted. 
Claim 5 recites “the metal oxide and ceramic nanostructures.” This has been deleted.
Claim 6 recites “the carbon nanoparticles.” “[T]he” has been deleted.

The rejection is MAINTAINED, as updated below. 

Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1-4 and 8-20 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ahammad, et al., Pyrlytic preparation of gold nanoparticle-coated taro carbon and its application for the selective detection of dopamine, New J. Chem. 2018; 42: 4543-4552 (published 08 February 2018, hereinafter “Ahammad at __”), the traversal is on the grounds that “Claim 1 as amended recites a step of ‘crosslinking,’ not mere stabilization as before, with crosslinking by photo, chemical, or thermal means, and not including sonic means as before.” (Remarks of 11/29/2021 at 12). The Remarks go on, stating “[t]he claims are effectively limited to a crosslinked carbon material with the nano-structures embedded within the crosslinking because that is what would arise from successfully carrying out the step of crosslinking on a precursor carbon material embedded with a precursor of the nano-structures.” Id. This has been considered, but is not persuasive.
As discussed above, the claims are product-by-process claims. Regardless of “percentage” product-by-process, it is reasserted that product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. The all of the process steps recited in the claim, for example the pyrolysis of the precursors as recited in the last limitation added by amendment. 
The Specification would seem to suggest that pyrolysis carbonizes the precursor. The Specification states:
Tracking the Nanoparticle Growth During Pyrolysis 

[0019] Experiments are performed to understand the growth of nanoparticles during the temperature gradient and incubation periods provided during the carbonization of photoresist. Carbonized films after each step of protocol viz. different temperatures and incubation points are taken and analyzed for nanoparticle distribution. Results revealed the role of rising temperature and reducing environment inside the pyrolysis chamber to upsurge the nanoparticles synthesis and growth inside the hardening matrix. (FIG. 5) represents the changes observed at each halt point in the pyrolysis process. A clear increase in nanoparticle density and size at the initial stages of pyrolysis is observed, afterwards the process moved toward stabilization by virtue of decreasing diffusion in the carbonized matrix. Role of incubation at a constant temperature proves to be vital to narrow down and stabilize the nanoparticle size distribution. 

Metal Precursor Concentration and Process Variables 

[0020] The invention is sensitive to the composition of metal precursor and photoresist composition. A specific range of metal precursor concentration is important to get best thin films characteristics. To mention specifically, this concentration finally governs the nanoparticle's concentration density and size too. Experiments suggests the considerable increase in particle size when the gold salt concentration is doubled (FIG. 6). Further, this precursor concentration also effect the uniformity of Young's modulus of the photoresist polymer across the thin film after the ultraviolet exposure. This effect is termed as gradient photo-crosslinking, resulting in micron-sized wrinkles on the thin film surface before pyrolysis (FIG. 7). These wrinkles are carbonized during pyrolysis and because of carbon origami, with an interesting nanoparticle distribution (FIG. 8). This photo-crosslinking gradient alters the Young's modulus and induce a stress in the film, also recognized as pre-cracking stress. Increasing the thickness of the film eventually increases the Young's modulus difference along the film depth and results in the conversion if this after carbonization. We have also observed the impact of aspect ratio in the surface distribution of this stress and resulting in different morphologies of the wrinkles. Controlling the exposure during the photo-crosslinking process is a key step to control this gradient crosslinking and we can achieve smooth films as well as wrinkled films with different morphologies.

(S. 2:P [0019]-[0020]) (emphasis added). The highlighted passages indicate that pyrolysis carbonizes the precursors. There is no evidence to indicate that crosslinking remains after pyrolysis, as the Remarks seem to suggest. 
	Furthermore, the statement in the Remarks is not commensurate with the claims, i.e. Applicants have stated that the invention is different than that which is reflected in the claims. A rejection under the practice set forth in MPEP 2172 appears below. 
	The rejection is MAINTAINED, updated below. 
II. With respect to the rejection of Claim(s) 6-7 under 35 U.S.C. 103 as being unpatentable over Ahammad, et al., Pyrlytic preparation of gold nanoparticle-coated taro carbon and its application for the selective detection of dopamine, New J. Chem. 2018; 42: 4543-4552 (published 08 February 2018, hereinafter “Ahammad at __”), this rejection was not substantively traversed. (Remarks of 11/29/2021 at 11-12). The analysis is presumed correct. The rejection is MAINTAINED, updated below. 
III. With respect to the rejection of Claim(s) 5-7 under 35 U.S.C. 103 as being unpatentable over Ahammad, et al., Pyrlytic preparation of gold nanoparticle-coated taro carbon and its application for the selective detection of dopamine, New J. Chem. 2018; 42: 4543-4552 (published 08 February 2018, hereinafter “Ahammad at __”) in view of: (i) Fayemi, et al., Metal Oxide Nanoparticles/Multi-walled Carbon Nanotube Nanocomposite Modified Electrode for the Detection of Dopamine: Comparative Electrochemical Study, J. Biosens. Bioelectron 2015; 6(4), 

Background & Discussion
	 MPEP 2181 discusses claims invoking 35 U.S.C. 112(f) or 35 U.S.C. 112, ¶6 and provides the following three-prong analysis for determining whether 35 U.S.C. 112(f)/¶6 is invoked. Under the analysis:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP 2181 I. 
Here, Claim 1 employs the phrase “step for” in two instances. Both occasions employ functional language – “crosslinking” and “pyrolysis.” 
In the latter, term “pyrolysis” is not modified by any acts performing the claimed function. However, in the former, “crosslinking” is modified by acts for performing the claimed function. Specifically, “using photo, chemical, or thermal crosslinking and combinations thereof.”  Thus, despite the arguments stating that “product-by-process elements are stated in the ‘step for’ format governed by Section 112(f), which encompasses only those steps disclosed in the specification for 
As such, given that the three-prong test is satisfied for the pyrolysis limitation in Claim 1, this limitation is being treated under 35 U.S.C. 112(f)/¶6. See MPEP 2181 I. C. (“Where a claim limitation meets the 3-prong analysis and is being treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the examiner will include a statement in the Office action that the claim limitation is being treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. This finding is made once for brevity’s sake, but to the extent it is necessary to support any rejection infra, it is expressly incorporated therein by reference. 


Claim Rejections - 35 USC § 112
112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

I. Claims 1-20 – or as stated below – is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 


	Claim 1 has been amended to recite “using photo, chemical, or thermal crosslinking.” MPEP 714.02 states: “Applicant should also specifically point out the support for any amendments made to the disclosure.” Applicants have not complied with this portion of the MPEP. Previously, this language had been used in the context of “stabilisation.” While the Specification refers to photo-crosslinking (S. 2: [0020]), as understood, the Specification does not disclose chemical or thermal crosslinking. If the relevant portion has been overlooked, citation with particularity would be helpful in withdrawing the rejection. Dependent claims not specifically addressed import this issue. This is a new matter rejection.

I. Claim(s) 1-20 – or as stated below – is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The analysis for determining whether a claim is supported by the disclosure is cast in terms of whether “undue experimentation” is necessary to practice the invention. See MPEP 2164.01. In examining the claims in light of the supporting disclosure, the Federal Circuit has provided a non-exclusive list of factors to consider in determining whether a disclosure is enabling. See generally In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). These factors include:
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure

Id. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” Id.  The Examiner has considered all factors in light of all claims rejected makes the following findings of fact:

The breadth of the claims
Claim 1 is broadly drawn to “[a] composite.” The claim is a product-by-process claim, reciting “using photo, chemical, or thermal crosslinking.” Crosslinking is newly claimed. As noted before, the “use” language does not set forth any steps, and as noted below, is indefinite.   

Dependent claims recite broad intended uses or perhaps properties of the composite material. See e.g. Claim 3, Claims 16-20. This expands the scope of already broad product claims, covering such technologies as “microelectronic mechanical devices,” “bio-sensing,” “drug delivery,” “plasmon waveguides,” and “hernia meshes,” among others. The Specification admits: 
The invention covers a wide area of applications ranging from an electronic and electrochemical perspective with enhanced bulk conductivity while also enhancing its surface kinetics. This composite material also provide a wide range of catalysis applications.

(S. 1: [0001]). 

The nature of the invention


The state of the prior art
The claims are broad, encompassing a large number of prior art references. The references applied below are relied on.

The level of one of ordinary skill
The level of skill in the art is high, frequently PhD level chemists, chemical engineers or materials scientists. The level of skill is reflected in the references applied below. 

The level of predictability in the art
The level of predictability in the art necessarily involves a threshold inquiry of what is being predicted. Here, as understood, the question is whether some manner of composite with carbon material and nanostructures is predictable. The Specification states that:
The invention is sensitive to the composition of metal precursor and photoresist composition. A specific range of metal precursor concentration is important to get best thin films characteristics.

(S. 2: [0020]). This is understood as unpredictability in the art. Furthermore, the claims are now claiming a new step of crosslinking “using” photo, chemical, or thermal crosslinking. This is interpreted as adding another layer of complexity/unpredictability. 

The amount of direction provided by the inventor
Scant direction was provided. Ostensibly the method involves “in situ reduction of gold precursor within a photoresist matrix … the concomitant SU8 polymerization and reduction of 

The Specification states that Figure 1 is a “[s]chematic of the experimental setup and the step involved in the fabrication of MNPs composite GC.” (S. 1: [0008]). Figure 1 refers to generic polymers, photoresist and metal precursors. No specifics or process conditions are taught. Figure 5 adds some detail. While Figure 5 leaves something to be desired in terms of clarity, the caption reasonably conveys the temperatures and heating rates. 

As noted elsewhere, the Specification as filed referred to “full details” being “given in the materials and methods section.” (S. 2: [0018]). As understood, no such section exists. As noted above, the Specification refers to “sensitivity” of the product/process to certain materials, compositions, concentrations, etc. (S. 2: [0020]). As understood, this “sensitivity” or criticality was not developed or elaborated on, leaving the public to experiment on their own. 

As discussed above, the Specification refers to photo crosslinking. (S. 2: [0020]). Chemical and thermal crosslinking – as understood – is not mentioned. As understood, the Specification does not actually state how to carry out the crosslinking, but might suggest that it is important in the distribution of nanoparticles. Id. (“Further, this precursor concentration also effect the uniformity of Young's modulus of the photoresist polymer across the thin film after the ultraviolet exposure. This effect is termed as gradient photo-crosslinking, resulting in micron-sized wrinkles on the thin film surface before pyrolysis (FIG. 7). These wrinkles are carbonized during pyrolysis and because of carbon origami, with an interesting nanoparticle distribution (FIG. 8). This photo-crosslinking gradient alters the Young's modulus and induce a stress in the film, also recognized as pre-cracking stress.”).  

The existence of working examples
The Figures might indicated that examples exist, but as understood, no complete recitation of the example (e.g. details related to materials, steps, temperatures, times, etc.) exists in the Specification. 

The quantity of experimentation needed to make or use the invention based on the content of the disclosure


The breadth of the claims, admitted unpredictability in the art, lack of disclosure of critical details and general lack of guidance support a conclusion that at minimum undue experimentation is needed to practice the claimed invention. This is especially applicable to the newly claimed crosslinking step, as this does not appear to have been described in the Specification in any detail. 


112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 1-20 - or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “using photo, chemical, or thermal crosslinking.” This is indefinite as there are no positive process steps associated with “using” each type of crosslinking. See also MPEP 2173.05(q) (use claims).
Claim 13 recites “provides surface, bulk conductivity, improved capacitance, and surface kinetics.”  It is unclear what “provid[ing] surface” means. Was surface conductivity intended? 
Claim 15 recites “optically relevant material.” There is no standard to determine what a “relevant” versus “irrelevant” material is. 
Claim 19 recited “optically relevant.” There is no standard to determine what a “relevant” versus “irrelevant” material is.

II. Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

This rejection is made under the practice set forth in MPEP 2172, incorporated herein by reference. 
Evidence that Claims 1-20 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 11/29/2021. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated:
The claims are effectively limited to a crosslinked carbon material with the nano-structures embedded within the crosslinking because that is what would arise from successfully carrying out the step of crosslinking on a precursor carbon material embedded with a precursor of the nano-structures.

(Remarks of 11/29/2021 at 12), and this statement indicates that the invention is different from what is defined in the claim(s) because Claim 1 recites additional features, like pyrolysis. 
Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1-4 and 8-20 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ahammad, et al., Pyrlytic preparation of gold nanoparticle-coated taro carbon and its application for the selective detection of dopamine, New J. Chem. 2018; 42: 4543-4552 (published 08 February 2018, hereinafter “Ahammad at __”) in view of:
(i) “Pyrolysis,” accessed online at https://www.britannica.com/science/pyrolysis on 6 January 2022 (hereinafter “Pyrolysis at __”) to show the meaning of a term. 

Citation to the reference is for the convenience of the reader, assumed to be of skill in the art. The rejection should be understood as being over the entire reference. 
With respect to Claim 1, this claim requires “a carbon material.” Ahammad teaches taro carbon, a “carbon material.” (Ahammad at 4544, col. 2). 
Claim 1 further requires “nano-structures.” Ahammad teaches gold nanoparticles, interpreted as a “nano-structure.” Id.
Claim 1 further requires “the nanostructures are both embedded within the carbon material and on the surface of the carbon material.” Ahammad refers to “AuNP-coated taro carbon,” but also teaches mixing of the gold with the taro carbon material.  Mixing reasonably suggests the presence of gold in the bulk as well. Id. 
Claim 1 further requires “the composite is manufactured by a process comprising: providing a precursor for the nanostructures embedded within a precursor for the carbon material; a step for crosslinking the precursor for the carbon material, with the precursor embedded therein, using photo, chemical, or thermal crosslinking and combinations thereof.”  Claim 1 goes on to further require “a step for pyrolysis of the precursors following the crosslinking.”  This is product-See generally MPEP 2113. 102/103 rejections have been approved for product-by-process claims. Id. Here, the process suggests a carbon material with nanostructures embedded within and on the surface of the carbon material. These features have been addressed above. Notwithstanding the indefiniteness issues associated with the “using” language, the crosslinking language has been considered. This language is not considered to impart any final structure or composition to the composite, owing to the subsequent pyrolysis step in the claim. One of ordinary skill in the art understands that “pyrolysis” – as claimed - is “the chemical decomposition of organic (carbon-based) materials through the application of heat.” (Pyrolysis at 1). Thus, the crosslinked elements are understood as decomposed, leaving behind carbon and the nanoparticles. In addition to consideration of the “step for pyrolysis” language in the context of a product-by-process claim (which Claim 1 is), the “step for pyrolysis” language has been separately construed as step-plus-function language. The language is construed primarily over paragraph [0012], which is the brief description of Fig. 5. That passage states:
[0012] FIG. 5 Role of pyrolysis parameters on the nanoparticle synthesis, growth and their distribution pattern. All the stabilized films were pyrolyzed in a furnace (PEO 601, ATV Technologie GmbH, DE) under continuous flow of ultrapure nitrogen at an approximate flow rate of 4,600 sccm. First, the stabilized samples were heated to 300° C at a rate of 4.5°C/min and maintained at that temperature for one hour. Next, the temperature was increased to 900°C at a 2.5° C/min ramp rate and held at that temperature for an hour before cooling down to ambient temperature at an approximate rate of 10°C/min.

(S. 1: [0012]). This is in agreement with the Pyrolysis reference, i.e. pyrolysis is heating in the absence/near absence of oxygen at temperatures sufficient to decompose carbon based materials. Like the specification, Ahammad teaches heating in nitrogen to obtain “a powder of AuNP-coated Id. – 850°C) are recognized in the Pyrolysis reference as sufficient to decompose carbon.  (Pyrolysis at 1). As such, to the extent necessary, the heating in an inert taught by Ahammad is construed as at least an equivalent of pyrolysis, as claimed, if not reading on pyrolysis. 
As to Claim 2, gold nanoparticles (i.e. nano scale metals) are taught. Id. 
As to Claim 3, powder is taught. Id. 
As to Claim 4, gold is taught. Id. 
As to Claim 8, powder is taught. Id.
As to Claim 9, air drying reasonably suggests oxidation, interpreted as functionalization with chemical groups (i.e. oxygen). (Ahammad at 4545, col. 1). 
As to Claim 10, oxygen is interpreted as a therapeutic chemical. Id. 
As to Claim 11, Ahammad teaches oxidation of dopamine. (Ahammad at 4548, col. 1 et seq.). This is interpreted as biological functionalization. 
As to Claim 12, as Ahammad teaches pyrolysis of a carbon material and nanomaterial as claimed, it is expected the properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
Claim 13, the material is interpreted as at least “electrochemically relevant.” Note the discussion of “electrochemical behavior). (Ahammad at 4548, col. 1 et seq.).
As to Claim 14, the discussion of Claim 12 is relied upon.
As to Claim 15, notwithstanding the ambiguities above, the material is interpreted as “optically relevant,” as the features of the claim are taught. (Ahammad passim). The Office cannot test and determine whatever is “optically relevant.” "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 16, the material is interpreted as “biocompatible.” (Ahammad passim). Note interactions with dopamine. Id. 
As to Claim 17, the material is interpreted as “providing” conductivity. (Ahammad at 4546, col. 1). 
As to Claim 18, notwithstanding the ambiguities above, the material is interpreted as teaching catalytic properties/performance as the features of the claim are taught. (Ahammad passim). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 19, the material is interpreted as teaching “optically relevant material,” as the features of the claim are taught. (Ahammad passim). The Office cannot test and determine whatever performance is “optically relevant” or not.  "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 20, the material is interpreted as teaching “biocompatibile material,” as the features of the claim are taught. (Ahammad passim). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).

II. Claim(s) 6-7 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahammad, et al., Pyrlytic preparation of gold nanoparticle-coated taro carbon and its application for the selective detection of dopamine, New J. Chem. 2018; 42: 4543-4552 (published 08 February 2018, hereinafter “Ahammad at __”) in view of:
(i) “Pyrolysis,” accessed online at https://www.britannica.com/science/pyrolysis on 6 January 2022 (hereinafter “Pyrolysis at __”) to show the meaning of a term. 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 6, graphene oxide, graphene nanobelts, and carbon nanotubes are taught. (Ahammad “Table 1”). Adding any of them to the composite is obvious. MPEP 2144.06. 
As to Claim 7, gold is taught. (Ahammad passim). 

III. Claim(s) 5-7 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahammad, et al., Pyrlytic preparation of gold nanoparticle-coated taro carbon and its application for the selective detection of dopamine, New J. Chem. 2018; 42: 4543-4552 (published 08 February 2018, hereinafter “Ahammad at __”) in view of:
(i) “Pyrolysis,” accessed online at https://www.britannica.com/science/pyrolysis on 6 January 2022 (hereinafter “Pyrolysis at __”) to show the meaning of a term, and further in view of:
(ii) Fayemi, et al., Metal Oxide Nanoparticles/Multi-walled Carbon Nanotube Nanocomposite Modified Electrode for the Detection of Dopamine: Comparative Electrochemical Study, J. Biosens. Bioelectron 2015; 6(4), pages 1-14 (hereinafter “Fayemi at __”).

The discussion accompanying “Rejections I-II” above are incorporated herein by reference.
As to Claim 5, to the extent Ahammad may not teach metal oxides, note the teachings of Fayemi. Fayemi teaches that metal oxides are useful in detecting dopamine. (Fayemi at 2 et seq.). One would be motivated to add metal nanoparticles to the compositions of Ahammad, as both are directed to detecting dopamine. MPEP 2144.06. Note the specific motivations related to better electron transport and a better dopamine response compared to other electrodes. (Fayemi at 12, col. 2 – Conclusion). 
Claim 6, nanotubes are taught. (Fayemi at 2, col. 2). The discussion above is relied on. 
As to Claim 7, at least zinc oxide is taught. (Fayemi at 2, col. 2). The discussion above is relied on. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim, while reciting flakes in the line immediately below, actually recited “thin films.” The indefiniteness issue was the same. 
        2 An errant keystroke in the prior Office Action listed this as Claim 13. No such language was present in Claim 13. Applicants do not appear to have been prejudiced by this typrographical error.